COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE MATTER OF E. B., 
A Juvenile
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00210-CV

Appeal from the

323rd Judicial District Court 

of Tarrant County, Texas 

(TC# 84172J) 


MEMORANDUM  OPINION

	This appeal is before the Court on its own motion for determination whether this appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a
motion for extension of time, we dismiss the appeal. 
	Appellant's brief was due to be filed on November 21, 2007,  but Appellant has not filed
the brief or a motion for extension of time.  On December 4, 2007, the clerk of this Court
notified the parties of the court's intent to dismiss for want of prosecution if, within ten days of
the notice, no party responded showing grounds to continue the appeal.  We have not received a
response. 
	This Court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time proscribed, and gives no reasonable explanation
for such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v.  City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ). We have given notice of our intent to do so, requested a
response if a reasonable basis for failure to file the brief or statement of facts exists, and have
recieved none.  We see no purpose that would be served by declining to dismiss this appeal at
this stage in the proceedings.  Therefore, we dismiss the appeal for want of prosecution pursuant
to Tex.R.App.P. 38.8(a)(1) and 42.3(b), (c). 



January 25, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.